Munson, J.
It was error to' direct a verdict for the plaintiff. The testimony of witnesses familiar with the handwriting of Watkins, that in their judgment the signature to the note was not genuine, entitled the defendant to have the case submitted to the jury, notwithstanding the testimony of other witnesses that they saw Watkins sign it.
The plaintiff procured the note of Mrs. Davis after it became due. The defendant was entitled to show, as tending to impeach the consideration, that Mrs. Davis had no property of any description and had rendered Watkins no service that could have operated as a consideration for the note. The sug*374gestión of plaintiff’s counsel that evidence of this scope would not negative the existence of a past illicit relation, and that a past illicit relation would afford a sufficient consideration, can have no bearing; for a consideration of this character, if sufficient, is not to be presumed; and if the circumstances in evidence tended to show an illicit relation they tended to show that that relation existed at the date of the note and'continued until Watkins’ death.
The defendant offered to show that Watkins was of feeble mind and drank to excess, and was living with Mrs. Davis in an illicit relation. This was clearly admissible in connection with testimony which tended to show that Mrs. Davis had rendered Watkins no service and had nothing to' loan him. It would have tended to strengthen the claim that the note was obtained without consideration.
The defendant proposed, by a separate offer and without statement of purpose, to show that when the undertaker reached the house, shortly after Watkins’ death, papers apparently taken from his pockets were scattered about the room. This could have been admissible only because of some relation to evidence already introduced; and as its admissibility in another trial, if admissible at all, must depend upop the connection in which it is offered, we do not deem it necessary to consider the matter further.
The note was for thirty-five hundred dollars. The defendant offered to prove that the plaintiff paid only one hundred and fifty dollars; as tending to show that he received it as security or purchased only a share of it, leaving Mrs. Davis the owner of all or a part. This evidence was certainly not admissible in any view that was likely fio be suggested to' the court by the offer as made. The holder of a note, if entitled to recover, can recover the amount of .it, regardless of the *375nature and extent of his interest. Tarbell v. Sturtevant, 26 Vt. 513; Hyde v. Lawrence, 49 Vt. 361.
The defendant offered, without indicating the effect claimed for it, evidence that the plaintiff had said that h& owned a share of one thousand dollars in the note. The evidence as to the origin and history of the plaintiff’s connection with the note may have been such as would have given this statement the effect of an admission that Mrs. Davis was still the owner of a part of it. By a proper offer of evidence tending to show that Mrs. Davis had transferred the note as collateral or sold only a part interest, the defendant could have raised a question as to the admissibility and effect of declarations made by Mrs. Davis after the transfer.
As the case stood, the declarations of Mrs. Davis were not admissible unless made before she disposed of the note. It was for the court to determine when they were made with reference to that transaction; and the court being unable to find from the evidence that they were made before the transfer, they were properly excluded. Abbott’s Trial Ev. 17; Vrooman v. King, 36 N. Y. 477.

Judgment reversed and cause remanded.